DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 requires prompting a user to orally recite a story predicted to elicit a first target emotion, record biosignal data, extracting emotion markers from the voice recording and a first emotion marker indicating a first instance of the first target emotion, combining and deriving a set of correlations between the set of biosignal changes and emotion markers and to detect instances of the first target emotion, detecting a second instance and prompting the user to define a trigger associated with the first a target emotion. These limitations, when taken as a whole with the rest of the limitations of claim are not disclosed, taught, or made obvious by the references discovered by the examiner. Therefore, independent claim 1 is allowed. Dependent claim 4, 6-8, 10, 13-14, and 23-25 are allowable for depending on  and inheriting the allowable subject matter.
The independent claim 2 requires prompting a user to orally recite a story predicted to elicit a first target emotion, record biosignal data, extracting emotion markers from the voice recording and a first emotion marker indicating a first instance of the first target emotion, combining and deriving a set of correlations between the set of biosignal changes and emotion markers and to detect instances of the first target emotion, detecting a second instance and accessing a coaching protocol associated with the first target emotion. These limitations, when 
The independent claim 11 requires prompting a user to orally recite a story predicted to elicit a first target emotion, record biosignal data, extracting emotion markers from the voice recording and a first emotion marker indicating a first instance of the first target emotion, combining and deriving a set of correlations between the set of biosignal changes and emotion markers and to detect instances of the first target emotion, detecting a second instance based on the second timeseries of biological data and first emotional model, and exclusive of voice data captured during the second period of time. These limitations, when taken as a whole with the rest of the limitations of claim are not disclosed, taught, or made obvious by the references discovered by the examiner. Therefore, independent claim 11 is allowable.
The independent claims 26-28 requires prompting a user to orally recite a story predicted to elicit a first target emotion, record biosignal data, extracting emotion markers from the voice recording and a first emotion marker indicating a first instance of the first target emotion, combining and deriving a set of correlations between the set of biosignal changes and emotion markers and to detect instances of the first target emotion, detecting a second instance during a second timeseries of biological data and the first emotional model. These limitations, when taken as a whole with the rest of the limitations of claim are not disclosed, taught, or made obvious by the references discovered by the examiner. Therefore, independent claims 26-28 is allowable. Dependent claim 30 is allowed for inheriting the allowable subject matter from independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792